Citation Nr: 1510470	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  04-22 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability, and under the provisions of 38 U.S.C.A. § 1151, for accrued benefit purposes. 

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a service-connected disability and under the provisions of 38 U.S.C.A. § 1151, for accrued benefit purposes. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a service-connected disability, and under the provisions of 38 U.S.C.A. § 1151, for accrued benefit purposes. 

4.  Entitlement to rating in excess of 30 percent for permanent disequilibrium, for accrued benefit purposes. 

5.  Whether a timely notice of disagreement was received to an April 17, 2004, rating decision which granted service connection for a lumbar spine disability and assigned a 40 percent rating, effective January 11, 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to August 1967.  The veteran died in May 2002.  The appellant is the surviving spouse. 

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2006, the Board remanded these matters for additional development.  Also at that time, claims for service connection for migraine headaches, post cortical bleed and for a total disability rating based upon individual unemployability due to service-connected disabilities, for accrued benefit purposes, were also remanded.  During the pendency of the appeal, an April 2014  rating decision granted service connection for migraines and post cortical bleed and entitlement to TDIU.  As that is a full grant of the benefit sought on appeal as to each of those issues, they are no longer before the Board.  
The appellant was previously represented by a private attorney.  In October 2014, the attorney withdrew as the appellant's representative.  A copy of the withdrawal letter was provided to the appellant.  Since the private attorney withdrew, the appellant has not appointed a new representative, and she is thus unrepresented.  

In February 2006, the appellant testified before a Veterans Law Judge who is no longer employed by the Board.  Correspondence dated in November 2014 informed the appellant of the right to have another hearing and that she had 30 days from the date of the letter to respond, and that if no response was received, the Board would assume that he did not want another hearing.  38 C.F.R. § 20.707, 20.717 (2014).  To date, no response has been received from the appellant.

The issues of entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine, for accrued benefit purposes, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2005, the appellant, through her private attorney, submitted a timely notice of disagreement with the initial 40 percent rating assigned for degenerative joint disease of the lumbar spine by an April 2004 rating decision. 

2.  The service-connected permanent disequilibrium is shown to have been productive of dizziness and staggering, but not hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  There is no evidence that the Veteran had other diagnoses or an exceptional disability picture that would warrant a higher rating, to include on an extra-schedular basis.

3.  The evidence of record at the time of the Veteran's death did not show that diabetes mellitus was incurred in or aggravated by service, manifested to a compensable degree within one year following separation from service, was due to or the result of or aggravated by a service-connected disability, or that there was additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospitalization or medical treatment, or an event which was not reasonably foreseeable.

4.  The evidence of record at the time of the Veteran's death did not show that peripheral neuropathy of the lower extremities was incurred in or aggravated by service, manifested to a compensable degree within one year following separation from service, was due to or the result of or aggravated by a service-connected disability, or that there was additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospitalization or medical treatment, or an event which was not reasonably foreseeable.

5.  The evidence of record at the time of the Veteran's death did not show that GERD was incurred in or aggravated by service, was due to or the result of or aggravated by a service-connected disability, or that there was additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospitalization or medical treatment, or an event which was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A timely notice of disagreement was received by VA to the April 2004 rating decision that granted service connection for a lumbar spine disability, and assigned a 40 percent rating, effective from January 11, 2002.   38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.305 (2014).

2.  The criteria for a rating in excess of 30 percent for permanent disequilibrium were not met.  38 U.S.C.A. §§ 1155, 5107, 5121, 5121A (West 2014); 38 C.F.R. §§ 3.321, 3.1000, 4.1, 4.7, 4.87, Diagnostic Code 6204 (2014).

3.  The criteria for service connection for diabetes mellitus, to include on a secondary basis, and the requirements for compensation under 38 U.S.C.A. § 1151 are not met, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.361 (2012).

4.  The criteria for service connection for peripheral neuropathy of the lower extremities, to include on a secondary basis, and the requirements for compensation under 38 U.S.C.A. § 1151 are not met, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.361 (2012).

5.  The criteria for service connection for GERD, to include on a secondary basis, and the requirements for compensation under 38 U.S.C.A. § 1151 are not met, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, the notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that timeliness of a notice of disagreement, particularly to an assigned disability rating, is a downstream jurisdictional matter and application or interpretation of the governing law is dispositive.  In such cases, the notice provision have no application.  In any event, because the Board is taking action favorable to the appellant by finding in her favor as to the timeliness and validity of the March 2005 notice of disagreement, a decision at this point poses no risk of prejudice to the appellant.  

As a claim for accrued benefits is, by its nature, a claim for past-due and unpaid benefits, it must be adjudicated on the basis of the evidence of record at the relevant time in question, which is the evidence of record at the date of the Veteran's death. Because the Board's review is limited to evidence within that time frame, no reasonable possibility exists that further notice or assistance would aid the appellant in substantiating the claims, and any deficiencies of notice or assistance would be moot.  38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362 (2001) (compliance with the duty to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the Appellant in substantiating the claim).  No additional notice is necessary prior to adjudication of the claims.

The Board finds that no useful purpose would be served in remanding this matter for additional development as any additional evidence would be barred from consideration.  There is no indication of any outstanding evidence of which VA is in constructive possession that must be obtained.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Timeliness of a Notice of Disagreement

Appellate review of an RO decision is initiated by the filing of a timely notice of disagreement and completed by a Substantive Appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).

A notice of disagreement must be in writing and filed by the appellant or a representative within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 7105(b) (1), (2) (West 2014); 38 C.F.R. § 20.302(a) (2014).  If a notice of disagreement is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c) (West 2014).

A notice of disagreement is a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as disagreement with the determination and a desire for appellate review.  If the agency of original jurisdiction gave notice of adjudicative determinations on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to one of the disabilities, the notice of disagreement must make that clear.  38 C.F.R. § 20.201 (2014).

Perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme, which requires the filing of both a notice of disagreement and a formal appeal.  38 U.S.C.A. § 7105 (West 2014); Roy v. Brown, 5 Vet. App. 554 (1993).

The Board has the jurisdiction and obligation to assess its jurisdiction.  If jurisdiction is not found, it is incumbent on the Board to reject the application for review on appeal.  38 U.S.C.A. §§ 7105(d) (5) , 7108 (West 2014); Marsh v. West, 11 Vet. App. 468 (1998).  Any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits.  A potential jurisdictional defect may be raised by the court or tribunal, sua sponte, or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Service connection for degenerative joint disease of the lumbar spine, for accrued benefits, was granted in an April 2004 rating decision.  A 40 percent rating was assigned, effective January 11, 2002.  That was the only issue adjudicated in that decision.  
 
In March 2005 written correspondence, the appellant's attorney stated that the appellant disagreed with the April 2004 rating decision for two reasons.  First, that the rating decision failed to consider a valid claim for entitlement to a TDIU and second, that the case should have been referred to the VA Under Secretary for Benefits or Direct of the Compensation and Pension Service for extra-schedular consideration.  The attorney specifically discussed the lumbar spine disability and stated it was intertwined with the extra-schedular rating sought.  The Board observes that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this case, liberally reading the attorney's March 2005 statements, the Board resolves all reasonable doubt in the appellant's favor and construes that correspondence as a timely notice of disagreement with the initially assigned 40 percent disability rating for degenerative joint disease of the lumbar spine in the April 2004 rating decision.  The March 2005 correspondence clearly delineates two points of disagreement with the April 2004 rating decision.  While a concise statement that there was disagreement with the 40 percent rating assigned for the low back disability was not articulated in the March 2005 correspondence, there was clearly disagreement with the rating assigned as the appellant sought consideration of an extra-schedular rating.  EF v. Derwinski, 1 Vet. App. 324 (1991) (VA must liberally construe all documents filed by a claimant).

Accordingly, the appellant's March 2005 statement is a valid notice of disagreement and initiated an appeal with respect to the initial 40 percent rating assigned for degenerative joint disease of the lumbar spine.  No statement of the case has been issued following receipt of the timely notice of disagreement to the initial rating assigned for a lumbar spine disability.  The Board also notes that the rating for the lumbar spine disability is not listed on the most recent rating decisions.

Increased Rating

Accrued benefits are those to which a payee was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death.  Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits due and unpaid to which the deceased beneficiary was entitled at the time of death.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2014).  

The appellant has been established as the appropriate potential payee for accrued benefits.  At the time of the Veteran's death, he had a claim pending for a higher rating for permanent disequilibrium.  For accrued benefits purposes, the appellant takes the Veteran's remaining claims as they stood at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Only evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000 (2014).  In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service medical records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a),(d)(4) (2014).  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The appellant contends that the Veteran was entitled to a rating in excess of 30 percent for service-connected permanent disequilibrium due to gentamicin and that the disequilibrium disability should have been rated by analogy under Diagnostic Code 6205, instead of 6204. 

Permanent disequilibrium due to gentamicin was assigned a 30 percent rating under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6299-6204.   Permanent disequilibrium is not specifically listed in the Rating Schedule, and that hyphenated diagnostic code including the "99" series indicates that the most analogous diagnosed code for the Veteran's disability is Diagnostic Code 6204, which applies to peripheral vestibular disorders.  38 C.F.R. § 4.20 (2014).  

Under Diagnostic Code 6204, the current 30 percent rating is assigned on evidence of dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2014).  That is the maximum rating assignable under Diagnostic Code 6204. 

A 30 percent rating is warranted for Meniere's syndrome with hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent rating is warranted for Meniere's syndrome with hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted for Meniere's syndrome with hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  A note to Diagnostic Code 6205 provides that Meniere's syndrome is to be rated either under those criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2014).  

A May 1996 VA treatment record noted that the Veteran was having increased problems with equilibrium.  Balance was impaired on tandem gait.  On and off dizzy spells were reported in June 1996.  Vertigo was reported in March 1997.  In July 1997, the Veteran reported on and off dizziness, equilibrium problems, and complaints of high pitched ringing in the right ear.  

A March 1998 VA examination report noted that the Veteran had poor control/function.  He had dizziness, loss of memory, and poor balance.  The Veteran was able to walk without the assistance of another person.  He used a cane for locomotion.  

A January 1999 VA examination report found the Veteran to have a definite imbalance of a rather nonspecific nature.  There was no oscillopsia/nystagmus that would suggest evidence of vestibular disease.  Infrared video nystagmogram testing in March 1999 revealed a compensated right peripheral vestibular loss.  

A November 1999 VA medical opinion notes that the rotational vestibular testing at the Barrow Neurologic Institute report was received.  It indicated moderate bilateral
peripheral vestibular loss.  There was no significant auditory loss.

In an April 2003 letter, the appellant's attorney asserted that in the last years of his life, evidence showed that the Veteran was falling regularly as the result of disequilibrium.  The attorney asserted that although the Veteran did not have all the symptoms of Meniere's syndrome, his symptoms and their severity were closer to a 60 or 100 percent description of Meniere's.  

In a February 2006 letter, the appellant stated that the Veteran had to walk with a cane or walker and he was paranoid of falling due to the many falls he sustained.  She asserted that because of the Veteran's loss of equilibrium, his mobility was vastly reduced as well as causing numerous falls.  

In a January 2010 VA ear medical opinion report, the VA examiner could not assess the severity of the Veteran's permanent disequilibrium prior to his death and discuss whether that disability resulted in marked interference with earning capacity or employment or frequent periods of hospitalization during his life time without resorting to mere speculation.  

Initially, the Board notes that the Veteran is already in receipt of a 30 percent rating, which is the highest available rating under Diagnostic Code 6204.

The Board has considered whether application of other Diagnostic Codes might provide grounds for assigning any higher rating.  Diagnostic Codes 6200-6201 pertain to otitis media, but there is no evidence he was diagnosed with otitis.  Diagnostic Codes 6202 and 6208-6209 relate to otosclerosis and neoplasms of the ear.  He did not have either of those diagnoses, so a separate rating under those Diagnostic Codes is not warranted.  Diagnostic Codes 6207 and 6210-6211 pertain to loss of auricle, chronic otitis externa, and perforation of the tympanic membrane (eardrum), none of which the Veteran was shown to have or have been diagnosed, so they are also inapplicable.

The Board has considered the appellant's contentions that the Veteran's symptoms were analogous to Meniere's syndrome, and that a higher 60 percent rating was warranted under those criteria.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2014).  However, the Board initially notes that the evidence does not show that the Veteran was ever diagnosed with Meniere's syndrome, nor the he was ever service-connected for Meniere's syndrome.   Furthermore, while there is evidence of staggering and dizziness, hearing impairment is not shown.  Accordingly, the criteria for a rating in excess of 30 percent under Diagnostic Code 6205 are not shown to have been met because hearing impairment was not shown.  While entitlement to compensation was established for disequilibrium, the evidence does not show that entitlement to compensation for tinnitus was ever established.  Therefore, a separate rating for tinnitus, which is permissible under Diagnostic Code 6205 if vertigo and tinnitus were to be separately rated, is not warranted as the evidence does not show that entitlement to compensation for tinnitus has been established.

In in a February 2014 report, the Director of VA compensation opined that an extra-schedular rating for permanent disequilibrium was not warranted.   The Director noted that the Veteran's employment history and other pertinent factors were not sufficient to warrant an extra-schedular rating.  The Veteran was in receipt of the highest rating possible under the regular schedule of rating disabilities and the evidence did not show any more recent hospitalizations, emergency room visits, or surgical procedures performed due to that disability.  The evidentiary record, when considering the totality of evidence, did not support an extrascheduler rating beyond 30 percent.  The symptomatology demonstrated in the evidentiary record was found to have been properly considered and evaluated.  The Director concluded that there was no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria impractical.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Because the appropriate VA authority has adjudicated entitlement to an extraschedular rating, the Board may now consider that issue.  The threshold question is whether the rating criteria adequately contemplate the Veteran's disability.  In this case, the Board finds that while the highest schedular criteria was granted for the disequilibrium disability, the rating criteria provide for separate ratings for hearing impairment or suppuration if objectively diagnosed.  However, the Veteran's disequilibrium disability was not shown to have been manifested by symptoms required to obtain additional separate ratings.  Further, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization.  There is no objective evidence revealing that the disequilibrium disability alone caused marked interference with employment, such as employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  The Board finds that the schedular criteria are adequate to rate the equilibrium disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides that 30 percent is the highest schedular rating.  A higher rating could be assigned under other diagnostic codes if additional symptomatology were shown.  The Board finds that the assigned schedular disability rating is therefore adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Because the schedular criteria adequately compensated the Veteran for the level of disability and symptomatology of the disequilibrium disability on appeal, the threshold for an extraschedular rating were not met and the second step of the inquiry need not be addressed.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for disequilibrium, for accrued benefits purposes, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection or Compensation Pursuant to 38 U.S.C.A. § 1151

The appellant claims that service connection is warranted for diabetes mellitus, peripheral neuropathy of the lower extremities, and GERD, to include on a secondary basis or as aggravated by service-connected disabilities.  The appellant alternatively contends that compensation pursuant to 38 U.S.C.A. § 1151 is warranted for diabetes mellitus, peripheral neuropathy of the lower extremities, and GERD.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a current disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be presumed for certain chronic diseases, such as diabetes mellitus and organic disease of the nervous system, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014).

The evidence does not show that the Veteran had service in the Republic of Vietnam during active service, nor has any other claim of exposure to herbicides been advanced.  Therefore, the Board finds that the provisions relating to exposure to herbicides are not applicable.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307, 3.309 (2014).

When a Veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the Veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded the same manner as if the additional disability or death were service connected.  38 U.S.C.A. § 1151 (West 2014). 

A disability is a qualifying disability if it was not the result of the Veteran's willful misconduct, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014).

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2012). 

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2014). 

VA hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2014). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 . 38 C.F.R. § 3.361(d)(2) (2014). 

In essence, a claimed disability is a qualifying additional disability if that disability was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

The evidence of record at the time of the Veteran's death includes VA and private medical records showing that the Veteran was diagnosed with diabetes mellitus and that he was taking insulin.  He had complaints regarding his legs.  Those records also show that he was diagnosed with and treated for GERD.  However, those records do not include any opinion relating the diabetes mellitus, peripheral neuropathy, or GERD to service, to any service-connected disability, or to any VA treatment.

In October 1997, the Veteran claimed service connection for diabetes mellitus, GERD, and numbness in the legs.

An April 1998 VA examination notes that the Veteran developed diabetes mellitus in 1976 and was insulin dependent with neuropathy.

A December 1998 VA examination notes that diabetes was diagnosed in 1976 and the Veteran was taking insulin and complained of numbness in his toes and feet.  The examiner diagnosed long-standing diabetes which was not service-connected.  The examiner found it was unlikely that there was a causal effect by the gentamycin and it was not clear that there had been any aggravating effect by history and examination.  The records were not available for review.  The examiner diagnosed diabetes mellitus, type 2, with retinopathy and peripheral neuropathy.

A June 1999 VA examination diagnosed diabetes mellitus and noted that the Veteran did not have any evidence of diabetes while on active duty.  The examiner found that diabetes was not aggravated by gentamycin treatment.  The examiner found no causal relationship of gentamycin to diabetes and no evidence of the presence of diabetes in service.

In a January 2002 claim for unemployability benefits, the Veteran stated that his diabetes, peripheral neuropathy, and GERD were due to or aggravated by the gentamicin therapy he received from VA.  He claimed that the disequilibrium disability caused him to be unable to exercise which caused or aggravated diabetes mellitus and peripheral neuropathy.  It also caused him to remain prone, which caused or aggravated GERD.

A July 2002 VA examination where the examiner found that GERD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rational was that while multiple gastrointestinal problems were mention, there were no reflux symptoms.

The Board finds that there was no evidence of record at the time of the Veteran's death that showed that it is at least as likely as not that GERD, peripheral neuropathy of the lower extremities, or diabetes mellitus was incurred in or aggravated by service, manifested to a compensable degree within one year following separation from service, was due to or the result of or aggravated by a service-connected disability, or that there was additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospitalization or medical treatment, or an event which was not reasonably foreseeable.

The Board finds that the lay statements submitted by the Veteran are not competent evidence to establish that GERD, peripheral neuropathy of the lower extremities, or diabetes mellitus was incurred in or aggravated by service, manifested to a compensable degree within one year following separation from service, was due to or the result of or aggravated by a service-connected disability, or that there was additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospitalization or medical treatment, or an event which was not reasonably foreseeable.  To make those opinions would require medical training and expertise and it is not shown that the Veteran has such expertise.  Therefore, his lay statements are not competent medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)

The Board is unable to develop the record further or to consider any additional evidence submitted or obtained following the death of the Veteran that was not of record or constructively of record at the time of the Veteran's death.  Only evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000 (2014).  In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service medical records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a),(d)(4) (2014).  

The Board has examined the evidence of record at the time of the Veteran's death and find no competent evidence relating diabetes mellitus, lower extremity peripheral neuropathy, or GERD to service, to any service-connected disability, or finding that there was any additional disability concerning those disabilities due to any VA treatment.  Therefore, the Board finds that the appellant has not met the burden of showing that it is at least as likely as not that the claims should be allowed.

Therefore, the Board finds that the preponderance of the evidence is against the claims for service connection, to include on a secondary or aggravation basis, or compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, peripheral neuropathy of the lower extremities, and GERD.  Therefore, those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection or compensation under the provisions of 38 U.S.C.A. § 1151, for diabetes mellitus, to include as secondary to a service-connected disability, for accrued benefit purposes, is denied. 

Entitlement to service connection or compensation under the provisions of 38 U.S.C.A. § 1151, for peripheral neuropathy of the lower extremities, to include as secondary to a service-connected disability, for accrued benefit purposes, is denied. 

Entitlement to service connection or compensation under the provisions of 38 U.S.C.A. § 1151, for GERD, to include as secondary to a service-connected disability, for accrued benefit purposes, is denied. 

A rating in excess of 30 percent for permanent disequilibrium, for accrued benefit purposes, is denied. 

A timely notice of disagreement was received by VA to an April 2004 rating decision that assigned an initial 40 percent rating for a lumbar spine disability. 


REMAND

As to the claim for a disability rating in excess of 40 percent a lumbar spine disability, the appellant, through her attorney at that time, filed a timely notice of disagreement to the April 2004 rating decision.  Therefore, the Board finds that a remand is required for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Issue a statement of the case which addresses the issue of entitlement to an initial rating in excess of 40 percent for a lumbar spine disability, for accrued benefit purposes.  Inform the appellant of her appeal rights and that she must file a timely substantive appeal if she wants appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


